IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 44180 | 44181

STATE OF IDAHO,                                   2017 Unpublished Opinion   No.38l

       Plaintiff-Respondent,                      Filed: February27,2017

                                                  Stephen W. Kenyon, Clerk

WILLIAM DEAN WHITMORE,                            THIS IS AN UNPUBLISHED
                                                  OPINION AND SHALL NOT
       Defendant-Appellant.                       BE CITED AS AUTHORITY


       Appeal from the District Court of the Seventh Judicial District, State of ldaho,
       Bonneville County. Hon. Joel E. Tingey, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period of
       confinement of three years, for delivery of a controlled substance, and judgment of
       conviction and unified sentence of ten years, with a minimum period of confinement of
       three years, for possession of a controlled substance with intent to deliver, with the
       sentences to run concurrently, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.


                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSK-EY, Judge



PERCURIAM
       William Dean Whitmore was found guilty of delivery of a controlled           substance,
methamphetamine, Idaho Code $ 37 -2732(aX l XA). Following a plea agreement, the district
court imposed a unified ten-year sentence, with three years determinate. In a separate case,
Whitmore pleaded guilty to possession with intent to deliver, methamphetamine, I.C. g 37-
2732(c)(l). Following the same plea agreement, the district court imposed a unified ten-year
sentence, with three years determinate. The sentences were ordered to run concunently.
Whitmore appeals, contending that his sentences are excessive.
       Mindful that Whitmore received the sentences he requested, Whitmore asserts that the
district court ened in imposing excessive sentences. The doctrine of invited error applies to
estop a party from asserting an error when his or her own conduct induces the commission   ofthe
error. StaIe   v.   Atkinson, l24Idaho 816, 819, 864 P.2d 654,657 (Ct. App. 1993). One may not
complain of errors one has consented to or acquiesced ir.. state v. Cauditl,l0g Idaho 222,226,
706 P.2d 456, 460 (1985); State v. Lee, 131 Idaho 600, 605, 961 p.2d 1203, 1208 (Ct. App.
1998). In short, invited errors are not reversible. state v. Gittins, 129 Idaho 54, s8, g21 p.2d
754,758 (Ct. App. 1996). This doctrine applies to sentencing decisions as well as rulings made
duringtrial. Statev.Grffith,l10Idaho6t3,614,716p.2d 1395, 1386(Ct.App.          1986).
       Therefore, because whitmore received the sentences he requested, he may not complain
that the district court abused its discretion. Accordingly, Whitmore's judgnents of conviction
and sentences are affirmed.